Exhibit 10.1

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), entered
into this 21st day of November, 2013, by and between AmSurg Corp., a Tennessee
corporation with its principal place of business at 20 Burton Hills Boulevard,
Nashville, Tennessee 37215 (“Company”), and Christopher A. Holden (“Officer”),
hereby amends and replaces in its entirety that certain Amended and Restated
Employment Agreement, dated January 30, 2009, between the Company and Officer.

W I T N E S S E T H:

1. EMPLOYMENT. The Company employs Officer and Officer hereby accepts employment
under the terms and conditions hereinafter set forth.

2. DUTIES. Officer is engaged as Chief Executive Officer and President of the
Company. His powers and duties in that capacity shall be those normally
associated with the position of Chief Executive Officer and President, and he
shall not be subordinate to any other officer or employee of the Company.
Officer shall report to the Board of Directors of the Company or any committee
thereof and shall perform such duties and responsibilities as may be prescribed
from time-to-time by the Board of Directors. During the term of this Agreement,
Officer shall also serve without additional compensation in such other offices
of the Company and its subsidiaries to which he may be elected or appointed by
the Board of Directors. During the term of this Agreement, the Company shall
nominate Officer for election as a member of the Board of Directors at each
meeting of the Company’s shareholders at which the election of Officer is
subject to a vote by the Company’s shareholders and recommend that the
shareholders of the Company vote to elect Officer as a member of the Board.

3. TERM. Subject to provisions of termination as hereinafter provided, the
initial term of Officer’s employment under this Agreement shall terminate on
December 31, 2014. On each December 31 during this Agreement, commencing on
December 31, 2014, unless the Company notifies Officer, pursuant to the
following paragraph, that his employment under this Agreement will not be
extended, his employment under this Agreement shall automatically be extended
for a one (1) year period on the same terms and conditions as are set forth
herein.

If the Company elects not to extend Officer’s employment under this Agreement,
it shall do so by notifying Officer in writing not less than sixty (60) days
prior to the applicable December 31 of this Agreement. If the Company does not
elect to extend Officer’s employment under this Agreement other than for Cause,
Officer shall be considered to have been terminated without Cause upon the
expiration of his employment, and Officer will receive the payments and benefits
set forth in Section 8 hereof.



--------------------------------------------------------------------------------

4. COMPENSATION.

 

  a. For all duties rendered by Officer, the Company shall pay Officer a minimum
salary of $736,450 per year, payable in equal semi-monthly installments. In
addition thereto, each year, beginning January 1, 2014, Officer’s compensation
will be reviewed by the Board of Directors of the Company, or the Compensation
Committee thereof, and after taking into consideration performance and any other
factors deemed relevant, the Committee may increase Officer’s salary. Officer
will be eligible to receive an annual bonus on the terms and conditions approved
by the Compensation Committee of the Company’s Board of Directors. Officer shall
also be eligible to receive equity incentive awards as approved from time to
time by the Compensation Committee of the Company’s Board of Directors.

 

  b. All compensation payable hereunder shall be subject to withholding for
federal income taxes, FICA and all other applicable federal, state and local
withholding requirements.

 

  c. The Company shall pay the reasonable expenses incurred by Officer in the
performance of his duties under this Agreement (or shall reimburse Officer on
account of such expenses paid directly by Officer) in accordance with the
Company’s polices and procedures. Any such reimbursement of expenses shall be
made by the Company promptly upon or as soon as reasonably practicable following
receipt of supporting documentation reasonably satisfactory to the Company (but
in any event not later than the close of Officer’s taxable year following the
taxable year in which the expense is incurred by Officer); provided, however,
that upon Officer’s termination of employment with the Company, in no event
shall any additional reimbursement be made prior to the Section 409A Payment
Date (as such term is defined in Section 22) to the extent such payment delay is
required under Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”). In no event shall any reimbursement be made to Officer for
such expenses after the later of (i) the first anniversary of the date of
Officer’s death or (ii) December 31 of the calendar year following the year of
the Officer’s termination of employment with the Company (other than by reason
of Officer’s death).

 

  d.

Officer shall be eligible to receive such equity incentive awards under the
Company’s equity incentive plans as may be approved from time to time by the
Compensation Committee of the Board of Directors of the Company. Any such awards
shall be subject to such vesting and other terms and conditions as shall be
approved by the Compensation Committee of the Board of Directors of the Company.
Any such awards that are subject solely to time-based vesting restrictions
(including any such awards outstanding as

 

2



--------------------------------------------------------------------------------

  of the date of this Agreement) shall automatically vest upon the termination
of employment of Officer as a result of (i) the death of Officer, (ii) the
Disability of Officer (as defined in Section 6), (iii) the termination of
employment by Officer for Good Reason (as defined in Section 21), and (iv) the
termination of employment by the Company without Cause (as defined in
Section 7); provided, that the vesting of such awards shall not accelerate upon
the termination of Officer as a result of the termination of employment by the
Company without Cause (as defined in Section 7) if such termination without
Cause by the Company is a Performance Termination (as defined in Section 21).

5. EXTENT OF SERVICE. Officer shall devote substantially his entire time,
attention and energies to the business of the Company and shall not during the
term of this Agreement take an active role in any other business activity
without the prior written consent of the Company; but this shall not prevent
Officer from making real estate or other investments of a passive nature or
devoting time to charitable and non-profit activities and service as a director
on the board(s) of directors of companies (whether public or private) other than
the Company, in each case, in accordance with the Company’s Corporate Governance
Guidelines and in a manner that does not interfere with the performance of his
duties to the Company.

6. DISABILITY. In the event Officer shall become disabled as defined in Treasury
Regulation 1.409(A)-3(i)(4) (“Disability”), the Company shall provide the
following payments and benefits:

 

  a. The Accrued Rights (as defined in Section 7(a) below);

 

  b. If Officer’s employment is terminated following the end of a fiscal year
and prior to the payment date for the bonus described in Section 4(a), if any,
that Officer would have been entitled to receive with respect to such completed
fiscal year, based upon the Company’s actual results, the Company shall pay to
Officer, at the time such bonus is paid to other executives of the Company
according to the terms of the applicable bonus program adopted by the Company,
the amount of such bonus described in Section 4(a), if any, that Officer would
have been entitled to receive with respect to such completed fiscal year had
Officer’s employment not terminated prior to the payment date for such bonus;
and a pro rata portion of the bonus described in Section 4(a), if any, that
Officer would have been entitled to receive for the fiscal year in which the
Disability Payment Date (as defined below) occurs, based upon the Company’s
actual results for the year of termination and the percentage of the fiscal year
that shall have elapsed through the Disability Payment Date, payable to Officer
pursuant to Section 4(a) had Officer’s employment not terminated, which pro-rata
bonus shall be paid at the time such bonus is paid to other executives of the
Company according to the terms of the applicable bonus program adopted by the
Company; and

 

3



--------------------------------------------------------------------------------

  c. Through insurance or on its own account coverage for Officer that will
provide payment of Officer’s full salary and benefits for twenty-four
(24) months, with (i) the payment of Officer’s salary to commence within thirty
(30) days (with the date of such initial payment(s) determined by the Company in
its sole discretion) of the Disability Payment Date (as defined below) and
(ii) such payments being paid on the same terms and with the same frequency as
Officer’s salary was paid prior to such incapacity or illness. For the period
beyond twenty-four (24) months, the Company shall provide such coverage to
Officer as is then available to Officer in accordance with Company policy. To
the extent that payments are received from Worker’s Compensation or other
Company paid disability plans, the Company’s obligations will be reduced by
amounts so received.

The date on which it is determined that Officer is Disabled is referred to
herein as the “Disability Payment Date.”

7. TERMINATION FOR CAUSE.

 

  a. The Company may terminate Officer’s employment for Cause, without any
further liability hereunder to Officer, except that Officer shall be entitled to
(i) payment of all accrued but unpaid salary through the date of termination,
(ii) reimbursement for all incurred but unreimbursed expenses for which Officer
is entitled to reimbursement in accordance with Section 4(g), and (iii) benefits
to which the Officer is entitled as of the date of termination of employment
under the terms of applicable benefit plans and programs (the “Accrued Rights”).

 

  b. For the purposes of this Agreement, the Company shall have “Cause” to
terminate Officer’s employment based upon the following grounds (i) a felony
conviction of Officer or the failure of Officer to contest prosecution for a
felony, (ii) conviction of a crime involving moral turpitude, or (iii) willful
and continued misconduct or gross negligence by Officer in the performance of
his duties as an officer after written notice from the Company that reasonably
identifies the manner in which the Company believes that he has committed gross
negligence or willful misconduct and the failure by Officer to cure such failure
within forty-five (45) days after delivery of such notice. For purposes of this
Section 7, “willful” shall be determined by the Board of Directors of the
Company. In making such determination, the Board of Directors of the Company
shall not act unreasonably or arbitrarily and no act or omission by Officer
shall be deemed willful if taken by Officer in a good faith belief that such act
or omission to act was in the best interests of the Company or if done at the
express direction of the Board.

 

4



--------------------------------------------------------------------------------

  c. Prior to making a determination to terminate the Officer’s employment for
Cause, Officer shall have the opportunity, together with his counsel, to be
heard before the Board of Directors.

8. TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. Officer’s employment under this
Agreement may be terminated by the Company at any time without Cause or by the
Officer for Good Reason (as defined in Section 21). Except as provided in
Section 9 below, in the event Officer’s employment under this Agreement is
terminated by the Company without Cause or by the Officer for Good Reason, the
Company shall pay Officer the following payments and benefits:

 

  a. The Accrued Rights;

 

  b. a lump sum payment equal to two (2) times the sum of (i) the annual base
salary payable to Officer as of the date of the Officer’s Separation from
Service and (ii) the target bonus established by the Compensation Committee of
the Board of Directors for the Officer pursuant to the Company’s annual cash
bonus plan for the year in which the Separation of Service occurs;

 

  c. Officer shall also continue to be covered under health and life insurance
plans of the Company for twenty-four (24) months, or the Company shall provide
the economic equivalent thereof if such continuation is not permissible under
the terms of the Company’s insurance plans;

 

  d. If Officer’s employment is terminated following the end of a fiscal year
and prior to the payment date for the bonus described in Section 4(a), if any,
that Officer would have been entitled to receive with respect to such completed
fiscal year, based upon the Company’s actual results, the Company shall pay to
Officer, at the time such bonus is paid to other executives of the Company
according to the terms of the applicable bonus program adopted by the Company,
the amount of such bonus described in Section 4(a), if any, that Officer would
have been entitled to receive with respect to such completed fiscal year had
Officer’s employment not terminated prior to the payment date for such bonus;
and a pro rata portion of the bonus described in Section 4(a), if any, that
Officer would have been entitled to receive for the fiscal year in which the
termination of employment occurs, based upon the Company’s actual results for
the year of termination and the percentage of the fiscal year that shall have
elapsed through the date of termination of employment, payable to Officer
pursuant to Section 4(a) had Officer’s employment not terminated, which pro-rata
bonus shall be paid at the time such bonus is paid to other executives of the
Company according to the terms of the applicable bonus program adopted by the
Company;

 

5



--------------------------------------------------------------------------------

Benefits due under Section 8(a)-(c) shall be payable (or commence) within sixty
(60) days of the Officer’s Separation from Service, with the date of such
payment determined by the Company in its sole discretion in accordance with
Section 11 below. Receipt by Officer of the payment and other benefits under
this Section 8 shall be subject to Officer’s execution and delivery, pursuant to
the terms of Section 11 below, to the Company of a General Release in form and
substance reasonably acceptable to the Company and Officer.

9. TERMINATION FOLLOWING A CHANGE IN CONTROL. In the event Officer’s employment
under this Agreement is terminated by the Company without Cause within twelve
(12) months following the occurrence of a Change in Control (as defined in
Section 21 herein) or by Officer for Good Reason within twelve (12) months
following the occurrence of a Change in Control (as defined in Section 21
herein), the Company shall pay Officer the following payments and benefits:

 

  a. a lump sum payment equal to three (3) times the sum of (i) the annual base
salary payable to Officer as of the date of the Officer’s Separation from
Service and (ii) the target bonus established by the Compensation Committee of
the Board of Directors for the Officer pursuant to the Company’s annual cash
bonus plan for the year in which the Separation of Service occurs;

 

  b. Officer shall also continue to be covered under health and life insurance
plans of the Company for three (3) years, or the Company shall provide the
economic equivalent thereof if such continuation is not permissible under the
terms of the Company’s insurance plans; and

 

  c. If Officer’s employment is terminated following the end of a fiscal year
and prior to the payment date for the bonus described in Section 4(a), if any,
that Officer would have been entitled to receive with respect to such completed
fiscal year, based upon the Company’s actual results, the Company shall pay to
Officer, at the time such bonus is paid to other executives of the Company
according to the terms of the applicable bonus program adopted by the Company,
the amount of such bonus described in Section 4(a), if any, that Officer would
have been entitled to receive with respect to such completed fiscal year had
Officer’s employment not terminated prior to the payment date for such bonus;
and a pro rata portion of the bonus described in Section 4(a), if any, that
Officer would have been entitled to receive for the fiscal year in which the
termination of employment occurs, based upon the Company’s actual results for
the year of termination and the percentage of the fiscal year that shall have
elapsed through the date of termination of employment, payable to Officer
pursuant to Section 4(a) had Officer’s employment not terminated, which pro-rata
bonus shall be paid at the time such bonus is paid to other executives of the
Company according to the terms of the applicable bonus program adopted by the
Company.

 

6



--------------------------------------------------------------------------------

Benefits due under this Section 9 shall be payable (or commence) within sixty
(60) days of the Officer’s Separation from Service, with the date of such
payment determined by the Company in its sole discretion in accordance with
Section 11 below. Receipt by Officer of any payment or other benefits under this
Section 9 shall be subject to Officer’s execution and delivery, pursuant to the
terms of Section 11 below, to the Company of a General Release in form and
substance reasonably acceptable to the Company and Officer.

10. TERMINATION BY OFFICER WITHOUT GOOD REASON. Officer may terminate his
employment under this Agreement at any time other than for Good Reason (as
defined in Section 21 herein) upon the provision of sixty (60) days prior
written notice to the Company. In such event, the Company shall pay Officer the
Accrued Rights, and officer shall not be entitled to any other benefits under
this Agreement following the date of termination of this employment with the
Company. In the event Officer gives notice of his intent to terminate his
employment other than for Good Reason, the Company may elect to waive the period
of notice or any portion thereof and accept Officer’s resignation prior to the
end of the notice period.

11. COORDINATION WITH RELEASE. Notwithstanding any provision herein to the
contrary, the provisions of this Section 11 shall apply to the payment of
benefits under Sections 8 and 9 (the “Severance Payments”). The Severance
Payments shall be made only if Officer shall have executed, on or prior to the
Release Expiration Date (as defined below), a General Release in form and
substance reasonably acceptable to the Company and Officer (the “Release”) and
any waiting periods contained in the Release shall have expired. In any instance
where the execution of a Release is required, the Company shall deliver the
Release to the Officer within eight (8) days following the date of the Officer’s
Separation from Service. If Officer fails to execute and deliver the Release on
or prior to the Release Expiration Date or timely revokes Officer’s acceptance
of the Release thereafter, Officer shall not be entitled to any Severance
Payments. The Severance Payments shall be made immediately upon the expiration
of any waiting periods contained in the Release, or if no waiting periods are
applicable, within two (2) business days following Officer’s execution and
delivery of the Release to the Company; provided, however, notwithstanding
anything herein to the contrary, in any case where the date the Separation from
Service and the Release Expiration Date fall in two separate taxable years, any
Severance Payments that are treated as deferred compensation for purposes of
Section 409A of the Code shall be made in the later taxable year. For purposes
of this Section 11, the “Release Expiration Date” shall mean the later of
(i) the date of the Officer’s Separation from Service, and (ii) the date that is
twenty-one (21) days following the date on which the Company timely delivers a
Release to the Officer for the Officer’s execution, or in the event that the
Officer’s Separation from Service is “in connection with an exit incentive or
other employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967), the date that is forty-five (45) days
following such delivery date.

 

7



--------------------------------------------------------------------------------

12. RESTRICTIVE COVENANTS.

 

  (a) Confidential Information. Officer agrees not to disclose, either during
the time he is employed by the Company or following the termination of his
employment at the Company, any confidential information concerning the Company,
including, but not limited to, customer lists, business plans, contract terms,
financial costs, sales data, or business opportunities whether for existing, new
or developing businesses.

 

  (b) Non-Compete. For a period of two (2) years following the date of the
termination of Officer’s employment with the Company other than in the event of
a termination by the Officer for Good Reason, Officer agrees that he will not,
either as an individual for his own account, as a partner or joint venturer, or
as an employee, agent, officer, director, consultant, owner or otherwise,
without the written consent of the Company, own, finance, operate, manage,
design, build, solicit prospects for or otherwise enter into or engage in any
phase of:

 

  (i) the ambulatory surgery business, or

 

  (ii) any other line of business in which the Company is engaged on the date of
termination of Officer’s employment with the Company (for purposes of
clarification, the Company shall not be deemed to be engaged in a line of
business if the Company provides the goods or services that constitute such line
of business solely to business units, segments or subsidiaries of the Company or
facilities owned or operated by the Company),

in the case of each of (i) and (ii) above in any state within the United States
or in any foreign country or territory in which the Company or any of its
subsidiaries conducts business as of the date of termination of Officer’s
employment with the Company. The Company and Officer acknowledge and agree that
the provisions of this Section 12(b) shall not restrict Officer from accepting
employment or otherwise being involved with a business (such as a company that
owns or operates hospitals or health systems) other than United Surgical
Partners International, Inc. and Surgical Care Affiliates, Inc. and their
respective affiliates that has a unit, division, segment or subsidiary that
competes with the Company as described above in this Section 12(b) so long as
Officer does not directly participate in the management of the unit, division,
segment or subsidiary that competes with the business of the Company as
described in subsections (i) and (ii) above.

 

  (c) Non-Solicitation. Upon termination or expiration of his employment,
whether voluntary or involuntary, Officer agrees not to directly or indirectly
solicit business of the type described in Sections 12(b)(i) and 12(b)(ii) above
from any entity, organization or person which has contracted with the Company,
which has been doing business with the Company, or from which the Officer knew
or had reason to know that the Company was soliciting or going to solicit
business at the time of Officer’s termination, for a two-year-year period from
the date of Officer’s termination of his employment with the Company.

 

8



--------------------------------------------------------------------------------

  (d) Enforcement. Officer and the Company acknowledge and agree that any of the
covenants contained in this Section 12 may be specifically enforced through
injunctive relief, but such right to injunctive relief shall not preclude
Company from other remedies which may be available to it.

 

  (e) Termination. Notwithstanding any provision to the contrary otherwise
contained in this Agreement, the agreements and covenants contained in this
Section 12 shall not terminate upon Officer’s termination of his employment with
the Company or upon the termination of this Agreement under any other provision
of this Agreement.

13. VACATION. During each year of this Agreement, Officer shall be entitled to
not less than twenty five (25) paid vacation days per year, which shall accrue
monthly.

14. BENEFITS. In addition to the benefits specifically provided for herein,
Officer shall be entitled to participate in all benefit plans maintained by the
Company for employees generally according to the terms of such plans.

15. NOTICES. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing, and if sent by registered or certified mail
to his residence in the case of Officer, or to its principal office in the case
of the Company.

16. WAIVER OF BREACH. The waiver by either party of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by the other party.

17. ATTORNEYS’ FEES. The Company shall pay or reimburse Officer’s reasonable
attorneys’ fees incurred in connection with the negotiation, drafting and
execution of this Agreement; provided, that such fees shall not exceed $50,000.
In the event that either party initiates legal proceedings to enforce any
provision of this Agreement or resolve any dispute hereunder, and Officer is the
prevailing party, then the Company shall be responsible for payment of the
Officer’s reasonable attorneys’ fees incurred in connection therewith.

18. ASSIGNMENT. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of the Company. The Officer acknowledges that the services to be
rendered by him are unique and personal, and the Officer may not assign any of
his rights or delegate any of his duties or obligations under this Agreement.

 

9



--------------------------------------------------------------------------------

19. ENTIRE AGREEMENT. This instrument contains the entire agreement of the
parties with respect to the matters addressed herein. It may not be changed
orally but only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification, extension or discharge is
sought. This Agreement shall be governed by the laws of the State of Tennessee.

20. HEADINGS. The sections, subjects and headings in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

21. DEFINITIONS. For purposes of this Agreement the following definitions shall
apply:

 

  a. “Change in Control” shall mean the occurrence of any of the following:

 

  (i) the acquisition of at least a majority of the outstanding shares of Common
Stock (or securities convertible into Common Stock) of the Company by any
person, entity or group (as used in Section 13(d)(3) and Rule 13d-5(b)(1) under
the Exchange Act);

 

  (ii) the merger or consolidation of the Company with or into another
corporation or other entity, or any share exchange or similar transaction
involving the Company and another corporation or other entity, if as a result of
such merger, consolidation, share exchange or other transaction, the persons who
owned at least a majority of the Common Stock of the Company prior to the
consummation of such transaction do not own at least a majority of the Common
Stock of the surviving entity after the consummation of such transaction;

 

  (iii) the sale of all, or substantially all, of the assets of the Company; or

 

  (iv) any change in the composition of the Board of Directors of the Company,
such that persons who at the beginning of any period of up to two years
constituted at least a majority of the Board of Directors of the Company, or
persons whose nomination was approved by such majority, cease to constitute at
least a majority of the Board of Directors of the Company at the end of such
period.

 

  b. “Company” shall mean AmSurg Corp., any successor entity or their successors
or assigns.

 

10



--------------------------------------------------------------------------------

  c. “Good Reason” shall exist if:

 

  (i) there is a material diminution in the nature or the scope of Officer’s
authority and responsibilities, including any requirement that Officer be
subordinate to any other officer or employee of the Company;

 

  (ii) there is a material diminution in Officer’s rate of base salary or
overall compensation (for reasons other than Company performance or stock
price);

 

  (iii) the Company changes the principal location in which Officer is required
to perform services outside a twenty (20) mile radius of such location without
Officer’s consent; or

 

  (iv) the Company engages in any other action or inaction that constitutes a
material breach of this Agreement by the Company.

A termination under the circumstances listed above shall be for “Good Reason”
only if (A) Officer notifies the Company of the existence of the condition that
otherwise constitutes Good Reason within ninety (90) days of the initial
existence of the condition, (B) the Company fails to remedy the condition within
forty-five (45) days following its receipt of Officer’s notice of Good Reason
and (C) the Officer Separates from Service from the Company due to the condition
within twelve (12) months of the initial existence of such condition.

 

  d. “Separation From Service” shall mean the date on which the Company and
Officer reasonably anticipate that no further services will be performed after
such date, or that the level of bona fide services Officer will perform after
such date will permanently decrease to no more than 20% of the average level of
bona fide services performed over the immediately preceding 36-month period.
Whether a Separation from Service occurs shall be interpreted consistent with
Section 1.409A-1(h) of the U.S. Treasury Regulations.

 

  e.

“Performance Termination” shall mean the termination of Officer’s employment by
the Company without Cause (as defined in Section 7) following the failure of the
Company to achieve at least 85% of the budgeted level of earnings from
continuing operations before income taxes (Corporate Pre-Tax Profits) or other
similar budget measure approved by the Board of Directors of the Company (as
such measure may be adjusted by the Board during any fiscal year) and designated
by the Board of Directors as the budget measure for purposes of this definition
of “Performance Termination,” during any two fiscal years during a consecutive
three fiscal year period. The determination whether the Company has failed to
achieve any such budget measure for a fiscal year shall be based upon the
Company’s audited financial statements for such fiscal year. In making a
determination

 

11



--------------------------------------------------------------------------------

  whether the Company has failed to achieve any such budget measure for a fiscal
year, the Board shall consider the impact of changes in general economic
conditions, legal or regulatory changes generally affecting the industry in
which the Company operates, and adverse weather incidents or other acts of God
that are not within the control of the Company. In the event the Board of
Directors determines that the Company has failed to achieve such budget measure
in any fiscal year, the Board will give the Officer written notice of such fact
within five (5) business days following the filing of the Annual Report on Form
10-K for the Company for such fiscal year. In the event the Board of Directors
determines to terminate Officer’s employment without Cause pursuant to a
Performance Termination, the Board must give Officer notice of such termination
before the later of (i) 180 days after the end of the second fiscal year end of
the Company in which the Company failed to meet such budget measures and
(ii) the date of the annual meeting of the Company’s shareholders following the
end of the second fiscal year of the Company in which the Company failed to meet
such budget measures.

22. DELAY OF PAYMENTS. It is intended that (1) each installment of the payments
provided under this Agreement is a separate “payment” for purposes of
Section 409A of the Code, and (2) that the payments satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A of the
Code, including those provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v). Notwithstanding anything to the
contrary in this Agreement, if the Company determines (i) that on the date
Officer’s employment with the Company terminates or at such other time that the
Company determines to be relevant, Officer is a “specified employee” (as such
term is defined under Treasury Regulation 1.409A-1(i)(1)) of the Company and
(ii) that any payments to be provided to Officer pursuant to this Agreement are
or may become subject to the additional tax under Section 409A(a)(1)(B) of the
Code or any other taxes or penalties imposed under Section 409A of the Code
(“Section 409A Taxes”) if provided at the time otherwise required under this
Agreement then such payments shall be delayed until the date that is six months
after the date of Officer’s Separation from Service with the Company, or, if
earlier, the date of the Officer’s death. Any payments delayed pursuant to this
Section 22 shall be made in a lump sum on the first day of the seventh month
following Officer’s Separation from Service, or, if earlier, the date of the
Officer’s death (the “Section 409A Payment Date”). In addition, to the extent
that any reimbursement, fringe benefit or other, similar plan or arrangement in
which the Officer participates during the term of the Officer’s employment under
this Agreement or thereafter provides for a “deferral of compensation” within
the meaning of Section 409A of the Code, (i) the amount eligible for
reimbursement or payment under such plan or arrangement in one calendar year may
not affect the amount eligible for reimbursement or payment in any other
calendar year (except that a plan providing medical or health benefits may
impose a generally applicable limit on the amount that may be reimbursed or
paid), (ii) subject to any shorter time periods provided herein or the
applicable plans or arrangements, any reimbursement or payment of an expense
under such plan or arrangement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred, and
(iii) such right to reimbursement or payment shall not be subject to liquidation
or exchange for another benefit.

 

12



--------------------------------------------------------------------------------

23. HEALTH BENEFITS. The costs of the Company’s portion of any post termination
health or life insurance premiums due under this Agreement shall be included in
the Officer’s gross income to the extent the provision of such benefits is
deemed to be discriminatory under Section 105(h) of the Code.

24. DEEMED RESIGNATION. In the event Officer’s employment under this Agreement
is terminated for any reason, unless otherwise determined by the Board of
Directors of the Company, Officer shall be deemed, without any further action on
the part of Officer, to have automatically resigned as a director of the Company
and as an officer and director, if applicable, of all subsidiaries of the
Company.

25. SECTION 280G LIMITATION.

 

  a. Notwithstanding any other provision to the contrary, if any payments or
benefits Executive would receive from the Company pursuant to this Agreement or
otherwise (collectively, the “Payments”) would, either separately or in the
aggregate, (i) constitute “parachute payments” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Payments will be equal to the Reduced Amount (defined below). The “Reduced
Amount” will be either (1) the entire amount of the Payments, or (2) an amount
equal to the largest portion of the Payments that would result in no portion of
any of the Payments (after reduction) being subject to the Excise Tax, whichever
amount after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate, net of the maximum reduction in federal income taxes
which could be obtained from a deduction of such state and local taxes), results
in the Executive’s receipt, on an after-tax basis, of the greatest amount of the
Payments. If a reduction in the Payments is to be made so that the amount of the
Payments equals the Reduced Amount, the Payments will be paid only to the extent
permitted under the Reduced Amount alternative; provided, that in the event the
Reduced Amount is paid, the cash payments set forth in Section 9 shall be
reduced as required by the operation of this Section 25.

 

  b.

The Company shall engage the accounting firm engaged by the Company for general
audit purposes at least 20 business days prior to the effective date of the
Change in Control to perform any calculation necessary to determine the amount,
if any, payable to Executive pursuant to Section 9, as limited by this
Section 25. If the accounting firm so engaged by the Company is also serving as
accountant or auditor for the individual, entity or group that will

 

13



--------------------------------------------------------------------------------

  control the Company following the Change in Control, the Company may appoint a
nationally recognized accounting firm other than the accounting firm engaged by
the Company for general audit purposes to make the determinations required
hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.

 

  c. The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and Executive within 20 days after the date on which such accounting
firm has been engaged to make such determinations or within such other time
period as agreed to by the Company and Executive. Any good faith determinations
of the accounting firm made hereunder shall be final, binding and conclusive
upon the Company and Executive.

 

  d. Notwithstanding the foregoing, in determining the reduction, if any, that
shall occur as a result of this Section 25, the amounts payable or benefits to
be provided to Executive shall be reduced such that the economic loss to
Executive as a result of the Excise Tax elimination is minimized. In applying
this principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero.

 

  e. In the event that following the payment of any Payments pursuant to
Section 9, as reduced, if applicable, as required by the operation of
Section 25(a)-(d), the Internal Revenue Service (the “IRS”) determines that
Officer is liable for the Excise Tax as a result of the receipt of such Payments
or Reduced Amount, as applicable, then Officer shall be obligated to pay back to
the Company, within 30 days after final IRS determination, an amount of the
Payments or Reduced Amount, as applicable, equal to the “Repayment Amount.” The
Repayment Amount shall be the smallest such amount, if any, as shall be required
to be paid to the Company so that the Officer’s net proceeds with respect to the
Payments or Reduced Amount, as applicable, (after taking into account the
payment of the Excise Tax imposed on such Payments or Reduced Amount, as
applicable) shall be maximized. Notwithstanding the foregoing, the Repayment
Amount shall be zero if a Repayment Amount of more than zero would not eliminate
the Excise Tax imposed on the Payments or Reduced Amount. If the Excise Tax is
not eliminated pursuant to this paragraph, Officer shall pay the Excise Tax.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written.

 

/s/ Christopher A. Holden Christopher A. Holden

AMSURG CORP. By:   /s/ Claire M. Gulmi Name:   Claire M. Gulmi Title:  
Executive Vice President

 

15